Citation Nr: 0417453	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-18 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee osteonecrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of 
the record shows the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
August 2002.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  In this 
case, the veteran contends his service-connected right knee 
disability has increased in severity.  VA records show the 
veteran attended an orthopedic examination in July 2002, but 
that those examination findings were apparently not 
considered by the RO in an October 2002 supplemental 
statement of the case.  The Board also notes that examination 
did not adequately address the veteran's complaints of pain 
and dysfunction in his right knee and is insufficient for 
ratings purposes.  Therefore, the Board finds additional 
development is required prior to appellate review.

The veteran also contends, in essence, that his service-
connected right knee disorder would be more appropriately 
rated under the diagnostic code criteria for degenerative 
arthritis.  The Board notes the veteran is presently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and that VA's 
General Counsel, in a precedent opinion, has held that a 
separate rating for arthritis was permissible when a veteran 
who was rated under Code 5257 for other knee impairment (due 
to instability or subluxation) also demonstrated additional 
disability with evidence of arthritis and a limitation of 
motion.  See VAOPGCPREC 23-97.  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature and severity of 
his service-connected right knee 
disorder.  The claims folder must be 
available to the examiner. 

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO should consider whether higher or 
separate ratings are warranted under any 
alternative rating criteria, to include 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261.  All applicable laws and 
regulations should be considered.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


